DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 31-50 are currently pending and have been examined herein. 

Claim Interpretation
3.	Claim 31 is drawn to a composition comprising a complex of a strand of ZDHHC1 DNA and at least one oligonucleotide, wherein at least a portion of the oligonucleotide is specifically hybridized to the strand of ZDHHC1 DNA within a nucleic acid sequence selected from SEQ ID NO: 26 or its complement, SEQ ID NO: 33 or its complement, or SEQ ID NO: 27 or its complement.
	The claims have been interpreted to mean that they require a complex comprising the full length sequence of SEQ ID NO: 26, 33, or 27 hybridized to an oligonucleotide of any length. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31, 37, 38, and 40-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been 
In the instant case all of the claims are directed to a statutory category (a composition of matter).
Claim 31 is drawn to a composition comprising a complex of a strand of ZDHHC1 DNA and at least one oligonucleotide, wherein at least a portion of the oligonucleotide is specifically hybridized to the strand of ZDHHC1 DNA within a nucleic acid sequence selected from SEQ ID NO: 26. The claims have been interpreted to mean that they require a complex comprising the full length sequence of SEQ ID NO: 26 hybridized to an oligonucleotide of any length. The complex is considered to be a nature based product. Therefore the markedly different characteristics analysis has been used to determine if the nature based product is a judicial exception. SEQ ID NO: 26 and an oligonucleotide complementary to SEQ ID NO: 26 are isolated nucleic acids.  However, even though isolation structurally changes a nucleic acid from its natural state, the resultant difference (i.e., broken bonds) is not significant enough to render the isolated nucleic acids markedly different, because the genetic structure and the sequence of the nucleic acids has not been altered. Further SEQ ID NO: 26 and an oligonucleotide complementary to SEQ ID NO: 26 have the same function as their natural counterpart DNA, i.e., to hybridize to their complementary nucleic sequences. The minor structural differences taken together with the lack of any functional fail to demonstrate that the recited products are markedly different from what exists in nature.   Accordingly, the claim is directed to an exception (Step 2A: YES).  Because the claim does not include any additional features that could add significantly more to the exception (Step 2B: NO), the claim does not qualify as eligible subject matter. 

Claim 41 is drawn to the composition of claim 37 further comprising a FRET cassette. As explained above, the complex of claim 31 is considered to be a judicial exception. Accordingly, the claims are directed to an exception (Step 2A: YES) plus the additional feature of a FRET cassette.  The presence of a FRET cassette in a composition is entirely conventional and does not represent an additional element that amounts to significantly more than a judicial exception (see spec para 0128). Because the claims do not include any additional features that could add significantly more to the exception (Step 2B: NO), the claims do not qualify as eligible subject matter. 

Claim 43 is drawn to a composition of claim 37 further comprising a thermostable DNA polymerase. As explained above, the complex of claim 31 is considered to be a judicial exception. The DNA polymerase is considered to be a nature based product. Therefore the markedly different characteristics analysis has been used to determine if the nature based product is an exception. There is no indication that the DNA polymerase has any characteristics different from naturally occurring DNA polymerase.  There appears to be no difference in function, structure, or other properties.  Because there are no different characteristics, there are no markedly different characteristics.  Thus the DNA polymerase is considered to be product of nature judicial exception. Accordingly, the claim is directed to an exception (Step 2A: YES).  Because the claim does not include any additional features that could add significantly more to the exception (Step 2B: NO), the claim does not qualify as eligible subject matter. 

Claim 46 is drawn to a kit comprising an oligonucleotide comprising a sequence that hybridizes to SEQ ID NO: 33 and a bisulfite reagent. The claim does not require SEQ ID NO: 33 which is a bisulfite treated sequence.  All that is required is an oligonucleotide complementary to SEQ ID NO: 33.  The untreated human ZDHHC1 would be partially complementary to SEQ ID NO: 33.   Thus oligonucleotide comprising a sequence that hybridizes to SEQ ID NO: 33 is considered to be a nature based product. Therefore the markedly different characteristics analysis has been used to determine if the nature based product is a judicial exception. The oligonucleotide comprising a sequence that hybridizes to SEQ ID NO: 33 is an isolated nucleic acid.  However, even though isolation structurally changes a nucleic acid from its natural state, the resultant difference (i.e., broken bonds) is not significant enough to render the isolated nucleic acids markedly different, because the genetic structure and the sequence of the nucleic acids has not been altered. Further an oligonucleotide comprising a sequence that hybridizes to SEQ ID NO: 33 will have the same function as its natural counterpart DNA, i.e., to hybridize to 
Claim 47 is drawn to the kit of claim 46 further comprising a detection probe. Claim 48 states that the detection probe oligonucleotide comprises a reporter molecule.  Claim 49 states that the detection probe oligonucleotide comprises a flap sequence. The specification (para 15) teaches that the detection probe oligonucleotide comprises a reporter molecule. The reporter molecule is not limited to any particular detectable moiety. In preferred embodiments, the reporter molecule comprises a fluorophore. In some embodiments, the detection probe comprises a flap sequence. The broadest reasonable interpretation of the claims is that the detection probe is a naturally occurring oligonucleotide comprising additional nucleotides for detection.  The additional nucleotides for detection may comprise additional naturally occurring nucleotides and do not add any markedly different characteristics. Accordingly, the claims are directed to an exception (Step 2A: YES).  Because the claims do not include any additional features that could add significantly more to the exception (Step 2B: NO), the claims do not qualify as eligible subject matter. 
Claim 50 is drawn to the kit of claim 47 further comprising a thermostable DNA polymerase, a FEN-1 endonuclease, and a FRET cassette. As explained above, the 

5.	It is noted for the record that claims 32-33 were not included in the 101 rejection because the claims require a complex comprising the full length sequence of SEQ ID NO: 33 hybridized to an oligonucleotide of any length.  SEQ ID NO: 33 is not naturally occurring, as it has been treated with bisulfite. 
It is noted for the record that claims 34-36 were not included in the 101 rejection because the clams require a complex comprising the full length sequence of SEQ ID NO: 27 hybridized to an oligonucleotide of any length.  SEQ ID NO: 27 is not naturally occurring, as it has been treated with bisulfite and replicated.
It is noted for the record that claim 39 was not included in the 101 rejection because the addition of a fluorophore to the oligonucleotide results in a marked difference such that the oligonucleotide is no longer considered to be a judicial exception. 

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 is rejected over the recitation of the phrase “wherein the sequence of ZDHHC1 DNA amplified from bisulfite-converted ZDHHC1 DNA is bounded by a pair of primer binding sites within SEQ ID NO:27 and its complement”. First of all there is insufficient antecedent basis for “the sequence of ZDHHC1 DNA”.  Secondly it is unclear what it means for a sequence to be “bounded” by a pair of primer binding sites. It is unclear if the claim is requiring the pair of primers to actually be hybridized to the complex (opposed to just being additionally present in the composition). Clarification is requested. 
 Claim 49 is rejected over the recitation of “The kit of claim 31, wherein the detection probe oligonucleotide comprises a flap sequence”.  First of all it is noted that claim 31 is drawn to a composition not a kit.  Further the recitation of “the detection probe oligonucleotide” lacks antecedent basis because claim 31 does not refer to “a detection probe oligonucleotide”. This rejection could be overcome by amending the claims to recite “The kit of claim 47”. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank (Accession NM_013304.1 10/24/2002). 
Claim 31 requires a complex comprising the full length sequence of SEQ ID NO: 26 hybridized to an oligonucleotide of any length. 
	GenBank discloses Accession NM_013304.1 10/24/2002.  As shown in the alignment below, the GenBank sequence comprises SEQ ID NO: 26.  The GeneBank sequence exists as a double stranded sequence in nature.  The double stranded sequence anticipates the claimed complex.

    PNG
    media_image1.png
    136
    742
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 31, 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Olek (US 2005/0064401 Pub 3/24/2005) in view of Cao (US 2007/0243546 Pub 10/18/2007).  
The claims require a complex comprising the full length sequence of SEQ ID NO: 27 hybridized to an oligonucleotide of any length. 


    PNG
    media_image2.png
    173
    729
    media_image2.png
    Greyscale

Olek does not teach any probes that specifically hybridize to SEQ ID NO: 27 (which is located within SEQ ID NO: 26153). 
However Cao teaches an array for genome wide analysis of methylation.  The array comprises a plurality of probes complementary to a plurality of identified CpG islands in the human genome (abstract).  Cao discloses the probe of SEQ ID NO: 141,916. As shown below, SEQ ID NO: 141,916 hybridizes to a sequence within SEQ ID NOs: 27. 

SEQ ID NO: 27         27 GCGCGGTAGGCGCGT 41
                         |||||||||||||||
SEQ ID NO: 141,916    21 GCGCGGTAGGCGCGT 7

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Olek by detecting . 

10.	Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Olek (US 2005/0064401 Pub 3/24/2005) in view of Cao (US 2007/0243546 Pub 10/18/2007) as applied to claim 31 above and in further view of Grigg (US 2004/0086944 Pub 5/6/2004).
  	The teachings of Olek and Cao are presented above.
	The combined references do not teach a composition wherein the oligonucleotide is a detection probe oligonucleotide probe (clm 37). The combined references do not teach a composition wherein the detection probe oligonucleotide comprises a reporter molecule (clm 38). The combined references do not teach a composition where the reporter molecule comprises a fluorophore (clm 39).
	However Grigg teaches detector ligands that bind to a target region of DNA (para 0014).  Grigg teaches that the detector ligands can be oligonucleotides (para 0033). Grigg teaches that the detector ligands have detectable labels such as fluorophores (para 0048). 
. 
 

11.	Claims 31, 32, 37-39, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Olek (US 2005/0064401 Pub 3/24/2005) in view of Grigg (US 2004/0086944 Pub 5/6/2004) and Cao (US 2007/0243546 Pub 10/18/2007).  
The claims require a complex comprising the full length sequence of SEQ ID NO: 33 hybridized to an oligonucleotide of any length. 
Regarding Claims 31 and 32 Olek teaches a method of detecting the cytosine methylation state in chemically pretreated genomic DNA such as SEQ ID NO: 26153 (see para 0017). It is noted that SEQ ID NO: 26153 of Olek comprises the full length sequence of SEQ ID NO: 27 of the instant application (see alignment below).  Olek proposes to detect SEQ ID NO: 26153 by a method that comprises treating genomic DNA with bisulfite, amplifying the treated genomic DNA with primers, hybridizing the amplification products to a set of probes, and detecting hybridization (see paras 0027, 0031, 0039, 0042).  

    PNG
    media_image2.png
    173
    729
    media_image2.png
    Greyscale


However Grigg teaches a method of directly detecting bisulfite treated DNA that does not require amplification.  Grigg teaches treating a DNA sample with bisulfite, hybridizing a detector ligand to the treated DNA and detecting hybridization between the detector ligand and the treated DNA (para 0012-0015). Grigg teaches that the detector ligands can be oligonucleotides (para 0033). Grigg teaches that the detector ligands have detectable labels such as fluorophores (para 0048). 
Additionally Cao teaches an array for genome wide analysis of methylation.  The arrays comprise a plurality of probes complementary to a plurality of identified CpG islands in the human genome (abstract).  Cao discloses the probe of SEQ ID NO: 141,916. As shown below, SEQ ID NO: 141,916 hybridizes to a sequence within SEQ ID NOs: 33. 

SEQ ID NO: 33         27 GCGCGGTAGGCGCGT 41
                         |||||||||||||||
SEQ ID NO: 141,916    21 GCGCGGTAGGCGCGT 7
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Olek by detecting . 

	
10.	Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2007/0243546 Pub 10/18/2007) in view of Ahern (The Scientist 1995 Vol 9 No 15). 
Claim 46 requires an oligonucleotide that hybridizes to SEQ ID NO: 33. 
Regarding Claim 46 Cao teaches an array for genome wide analysis of methylation.  The arrays comprise a plurality of probes complementary to a plurality of identified CpG islands in 
SEQ ID NO: 33         27 GCGCGGUAGGCGCGT 41
                        ||||||:||||||||
SEQ ID NO: 141,916   21 GCGCGGTAGGCGCGT 7

Cao further teaches a method of using the array wherein the method includes treatment of the sample with bisulfite.  Cao taches that kits for DNA bisulfite modification are commercially available. Cao teaches that bisulfite treatment allows the methylation state of cytosine to be detected by a variety of different ways (paras 0086-0088). Thus Cao teaches an oligonucleotide comprising a sequence that specifically hybridizes to a complementary sequencing within SEQ ID NO: 33 (SEQ ID NO: 141,916) and a bisulfite reagent. 
	Regarding Claim 47 the probe of Cao is being interpreted as a capture oligonucleotide because it “captures” complementary nucleic acid by hybridization. 
	Cao does not teach a kit comprising an oligonucleotide that hybridizes to SEQ ID NO: 33 and a bisulfite reagent.  
However Ahern teaches the general concept of packages which contain preassembled reagents for performing specific assays (page 4). For example Pierce's Slide A Lyzer package is shown in the picture on page 1. Here you can see a box (which is a package) and the materials that come in the box. As shown in the picture instructions are also included in the box.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have packaged the oligonucleotide that hybridizes to SEQ ID NO: 33 (SEQ ID NO: 141,916) and a bisulfite reagent into a kit as suggested by Ahern. Based on the 
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 31-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-31, 38. 41-43, 45, 49-50 of copending Application No. 16/013,240. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claims 31, 32, and 34 both sets of claims are drawn to a composition comprising a complex comprising the full length sequence of SEQ ID NO: 33 or 27 hybridized to an oligonucleotide of any length (see clms 30 and 38 of the copending application). Regarding Claims 33, 35, and 36 both sets of claims further comprise a pair of primers (see clm 31 of the copending application).  Regarding Claim 37 both sets of claims state that the oligonucleotide is a detection probe oligonucleotide (see clm 30 of the copending application). Regarding Claim 38 both sets of claims state that the detection probe oligonucleotide comprises a reporter molecule (see clm 41 of the copending application). Regarding Claim 39 both sets of claims state that the 
FEN-1 endonuclease (see clm 30 of the copending application). Regarding Claim 43 both sets of claims state that composition further comprises a thermostable DNA polymerase (see clm 30 of the copending application). Regarding claim 44 both sets of claims state that the composition is in a reaction mixture (see clm 30 of the copending application). Regarding Claim 45 both sets of claims state that the reaction mixture further comprises a thermostable DNA polymerase, a FEN-1 endonuclease, and a FRET cassette (see clm 30 of the copending application).
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/             Primary Examiner, Art Unit 1634